DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Priority
Examiner notes that the Applicant has not made any request for domestic benefit and/or foreign priority, and thus the effective filing date of this application is the actual filing date of 11 Dec 18.
Information Disclosure Statement
The Examiner has considered the IDS filed on 11 Dec 18 containing four US Patents.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-2, 5-9, 15-16, and 19 (and Claims 3-4, 10-14, 17-18, and 20 due to dependency) are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Each of these claims are indefinite for the following reasons:
(A) In step (b) of each of Claims 1, 6, and 15, the term “a likely failure mode” is utilized.  In Claims 6 and 15, step (e) further utilizes the term “in proximity to”.  Claims 2, 7, and 16 further utilize the term “likely to manifest symptoms”.  Each of these three terms are subjective terms that render each of these claims indefinite.  Appropriate corrections are required.
(B) Claims 2, 5, 7-9, 16, and 19 each include the phrase “generating an inspection plan”; however, each of these claims are dependent on one of the three independent Claims 1, 6, or 15, which already include a step (c) that utilizes the phrase “generating an inspection plan”.  As such, it becomes 
(C) Claim 8 includes the phrase “an inspection plan for execution by the I-UAV based in part on the presentation and based in part on the implication”; however, Claim 8 is dependent upon Claim 7, which already states “an inspection plan for execution by the I-UAV based in part on the presentation and based in part on the demonstration plan”.  This creates indefiniteness because it is unclear as to whether the implication has replaced the demonstration plan or if it is adding the implication as yet another requirement for the inspection plan to be based.  For purposes of compact prosecution Examiner is interpreting Claim 8 to require the demonstration plan from Claim 7 as well as the presentation (from independent Claim 6) as well as the new requirement for the implication, to all be part of the basis for the inspection plan (i.e. “wherein operation (c) comprises generating the inspection plan for execution by the I-UAV based in part on the presentation and based in part on the implication (per Claims 5, 8-9, and 19) and based in part on the demonstration plan (per Claim 8)).  Appropriate corrections are required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-10, and 15-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sidoti et al. (US 2019/0166752), herein “Sidoti”.
Regarding Claims 1, 6, and 15 (each independent), Sidoti discloses a method for inspecting (“monitoring an aerial application task being performed by an agricultural ) a utility UAV (U-UAV) (agricultural aircraft 110, “The pilot may be, for example…an onboard artificial intelligence pilot”, Paragraph 24, “wherein the second aerial vehicle is an artificial intelligence controlled aerial vehicle”, Claim 16) using an inspection UAV (I-UAV) (monitoring unmanned aerial vehicle 108), the method comprising the following operations performed by a computer system: (per Claims 1 and 6) (“may be implemented in a computer, such as, for example, aerial application management server 104 in FIG. 1 or data processing system 200 in FIG. 2”, Paragraph 90) / an inspection (see citation to Paragraph 1 as shown above) system (“The present invention may be a system, a method, and/or a computer program product”, Paragraph 13) comprising a utility UAV (U-UAV) (agricultural aircraft 110, “The pilot may be, for example…an onboard artificial intelligence pilot”, Paragraph 24, “wherein the second aerial vehicle is an artificial intelligence controlled aerial vehicle”, Claim 16), an inspection UAV (I-UAV) (monitoring unmanned aerial vehicle 108) carrying a sensor (imaging sensor 112), and a computer system configured to perform the following operations: (per Claim 15) (“may be implemented in a computer, such as, for example, aerial application management server 104 in FIG. 1 or data processing system 200 in FIG. 2”, Paragraph 90)

(a) using flight data from the U-UAV (“Aerial application manager 218 controls the process of monitoring an aerial application task being performed by an agricultural aircraft over a target area using data received from a dedicated unmanned aerial vehicle and recommending corrective actions based on the received data to ensure that the aerial application task is performed as intended and to decrease risk levels while the task is ongoing”, Paragraph 34, “Aerial application manager 218 controls the unmanned aerial vehicle, which continuously transmits sensor data and a video stream of images, which the imaging device captures, to aerial application manager 218”, Paragraph 35, “Illustrative embodiments utilize dedicated unmanned aerial vehicles, such as drones, and cognitive technologies to monitor aerial application tasks performed by agricultural aircraft over a target area. The dedicated unmanned aerial vehicles provide continuous aerial application task feedback. ) and a system behavior and failure model that models (per Claims 1, 6, and 15) nominal and failure behavior of systems (per Claim 1) / system behavior and failure (per Claims 6 and 15) of the U-UAV to identify an event and calculate a probability of the event happening onboard the U-UAV (per Claims 1, 6, and 15) (“Aerial application manager 218 runs a simulation to predict…application manager 218 also determines a risk level associated with the aerial application task and a probability of the agricultural aircraft pilot making a mistake in performance of the aerial application task”, Paragraph 38);

(b) using an I-UAV sensor model of a sensor (imaging sensor 112) carried by the I-UAV to generate a presentation representing a likely failure mode of a system of the U-UAV in terms of sensor output associated with the event (per Claim 1) / (b) using an I-UAV sensor model of a sensor (imaging sensor 112) carried by the I-UAV to generate a presentation representing a likely failure mode in terms of sensor output associated with the event (per Claim 6) / (b) using an I-UAV sensor model of the sensor carried by the I-UAV to generate a presentation representing a likely failure mode in terms of sensor output associated with the event (per Claim 15) (i.e. a timeline to include hypothetical timeline that includes a poor score; “Aerial application manager 218 records a timeline using the data it receives from the agricultural aircraft and the monitoring UAV. Aerial application manager 218 may share a timeline with another remote aerial application management server. It should be noted that a timeline is hypothetical when the timeline does not entirely consist of situations and events observed in reality. Hypothetical timeline data 240 represent a timeline that starts from a chain of situations and events observed in reality, but proceed forward with a series of situations and events obtained through predictions and simulations”, Paragraphs 49-50, “The evaluate current timeline score function takes a current timeline and evaluates the situation reached at the end of the current timeline to generate a score. The evaluate current timeline score function returns a numeric score in a range between zero (0) and one (1). A zero score indicates an extremely bad situation and a score of one indicates an extremely good situation…The evaluate current timeline score function takes into account…degree of safety associated with the agricultural aircraft”, Paragraphs 58-59);

(c) generating an inspection plan for execution by the I-UAV based in part on the presentation (per Claims 1, 6, and 15) (i.e. the route the monitoring unmanned aerial vehicle must take to ensure its sensors can continuously monitor the agricultural aircraft while it is flying its mission; “The…AI pilot controlling the monitoring unmanned aerial vehicle may act on and follow warnings and/or recommendations provided by the remote aerial application management computer…Illustrative embodiments are capable of learning through observation of aerial application task performance and linking pilot decisions and events illustrative embodiments observe to their consequences in relation to aerial application task performance success criteria defined by the user. Illustrative embodiments utilize an unmanned aerial vehicle with the dedicated purpose of aerial application task monitoring and providing an elevated point of observation for the remote aerial application management computer”, Paragraph 77); and (per Claim 1)

(d) controlling the I-UAV to operate in accordance with the inspection plan (per Claim 1) / (d) converting the inspection plan into inspection control signals for controlling the I-UAV and the sensor carried by the I-UAV; (e) controlling the I-UAV in accordance with the inspection control signals to place the sensor in proximity to the U-UAV at a location specified by the inspection plan; and (f) activating the sensor carried by the I-UAV in accordance with the inspection control signals to acquire data while the sensor is at the location specified in the inspection plan (per Claims 6 and 15) (i.e. the control signals sent to the monitoring unmanned aerial vehicle from the aerial application manager to ensure its sensors are continuously monitoring (i.e. collecting appropriate data) the agricultural aircraft while it is flying its mission; “Aerial application manager 218 analyzes the streamed video received from the monitoring unmanned aerial vehicle by applying pattern recognition to identify the agricultural aircraft within the target area…If aerial application manager 218 determines that the agricultural aircraft is outside the field of view of the video camera on the monitoring unmanned aerial vehicle, then aerial application manager 218 starts maneuvering the monitoring unmanned aerial vehicle so that the agricultural aircraft is inside the field of view of the imaging device”, Paragraph 36).

Regarding Claims 2, 7, and 16, Sidoti discloses the method as recited in claims 1 and 6 and the system as recited in claim 15, respectively, and Sidoti further discloses: comprising (per Claims 2 and 7) / wherein the computer system is further configured to (per Claim 16)

generate/-ing a demonstration plan representing a course of action to be taken by the U-UAV that is likely to manifest symptoms associated with the event (“Illustrative embodiments dynamically provide recommendations to the agricultural aircraft pilot in response to the illustrative embodiments identifying potentially risky or dangerous situations or events that may lead to undesirable or disastrous results”, Paragraph 76),

wherein operation (c) comprises generating the inspection plan for execution by the I-UAV based in part on the presentation and based in part on the demonstration plan (“The…AI pilot controlling the monitoring unmanned aerial vehicle may act on and follow warnings and/or recommendations provided by the remote aerial application management computer”, Paragraph 77).
Regarding Claims 3-4, 10, and 17-18, Sidoti discloses the method as recited in claim 2 (per Claims 3-4), the method as recited in claim 7 (per Claim 10), and the system as recited in claim 16 (per Claim 17), and Sidoti further discloses: wherein the course of action to be taken by the U-UAV comprises operating a component of the U-UAV in an operational state specified by the demonstration plan (per Claim 3) / further comprising: (per Claim 4, dependent on Claim 3) / wherein the computer system is further configured to perform the following operations: (per Claim 17) converting the demonstration plan into component control signals for controlling the component of the U-UAV; and controlling the component of the U-UAV in accordance with the component control signals to operate in the operational state specified by the demonstration plan (per Claim 4, dependent on Claim 3, and Claim 17) / wherein (per Claim 10) / wherein the computer system is further configured such that (per Claim 18, dependent on Claim 17) / a/the component of the U-UAV is operated in an/the operational state specified by the demonstration plan while the sensor is acquiring data at the location specified in the inspection plan (per Claim 10 and Claim 18, dependent on Claim 17) (“precision flying is needed to ensure that the aerial application delivers the desired quantity of product over the target area, without applying any of the product outside of the target area. For example, an agricultural aircraft pilot needs to fly at low altitude to reduce unintended dispersion of the product, which may be moved by wind gusts, especially when spaying the product”, Paragraph 3, “Measures to be ).
Regarding Claims 5, 8-9, and 19, Sidoti discloses the method as recited in claims 1, 7, and 6 and the system as recited in claim 15, respectively, and Sidoti further discloses: further comprising (per Claims 5 and 8-9) / wherein the computer system is further configured to (per Claim 19)

use/-ing an operational goal model to generate an implication of a significance of the event to achievement of operational goals (per Claims 5, 8-9, and 19) (user goal data 224, “storage 106 may store…user goal data”, Paragraph 27, “User goal data 224 are a set of data provided by the user corresponding to the aerial application task (e.g., field owner). User goal data 224 may include, for example, detailed specifications on the target area to be covered by the aerial application task and a quantity of the product to be delivered on the target area, along with acceptable tolerance ranges”, Paragraph 43, “Situation data 230 are a set of data that includes a timestamp and references user goal data 224, measurement data 226, and cloud feature data 228 at that particular point in time”, Paragraph 46),

wherein operation (c) comprises generating the inspection plan for execution by the I-UAV based in part on the presentation and based in part on the implication (per Claims 5, 8-9, and 19) and based in part on the demonstration plan (per Claim 8) (“Illustrative embodiments utilize dedicated unmanned aerial vehicles, such as drones, and cognitive technologies to monitor aerial application tasks performed by ).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 11 is rejected under 35 U.S.C. 103 as being obvious over Sidoti in view of Loud et al. (US 9738381), herein “Loud”, as further evidenced by Beckman et al. (US 9422055), herein “Beckman”.  Additionally/alternatively, Claim 11 is rejected under 35 U.S.C. 103 as being obvious over Sidoti in view of Loud further in view of Beckman.
Regarding Claim 11, Sidoti discloses the method as recited in claim 10, but Sidoti remains silent in that, but Loud teaches:

wherein the sensor is capable of detecting sounds and the component of the U-UAV produces sounds during operation of the component (“an unmanned aerial vehicle (UAV) including a flight control system; and an acoustic receiver attached to the unmanned aerial vehicle for collecting acoustic data from the industrial machine, wherein the flight control system is configured to identify a specific location relative to the industrial machine that is a source a specific acoustic signature emanating from the industrial machine”, Column 2 Lines 23-30).

Loud does not specifically teach: the method further comprising turning off motors onboard the I-UAV to improve a signal-to-noise ratio at the sensor.  However, Loud teaches other known equivalent alternatives to turning off motors onboard the I-UAV to improve a signal-to-noise ratio at the (acoustic) sensor, such as utilizing acoustic filters (“an acoustic filter attached to the acoustic receiver and the unmanned aerial vehicle for filtering unwanted sound from the acoustic data”, Column 2 Lines 16-19, “each acoustic filter 136, 236 may be preset to filter unwanted sound that is expected to be collected, and may be adjusted (manually or automatically) during or after the operation to adjust the filtering. "Unwanted sounds" may include any sound wave having an amplitude and/or frequency that is not desired to be collected or may cause unwanted interference. For example, unwanted sounds may be related to the UAV, such as but not limited to: propulsion or aerial control noises such as rotor wash, wind rush about the UAV, and precipitation interacting with the UAV. Unwanted sounds also may be related to parts of the industrial machine for which acoustic data collection is not desired, e.g., acoustic data from a part that is known to be working correctly that is next to a part that is malfunctioning and for which acoustic data collection is desired. Acoustic filter 136, 236 can be adjusted to filter out any desired unwanted sounds”, Column 4 Lines 7-23) and/or to utilize a boom that extends the acoustic sensor far enough away from the I-UAV to eliminate unwanted sounds (“acoustic collection systems 100, 200 may include a boom member 140, 240 coupled to UAV 102, 202 for positioning microphone 134, 234 of acoustic receiver 130, 230 a distance from UAV 102, 202”, Column 4 Lines 40-43, “Boom member 140, 240 may have any length necessary to reduce or eliminate recording of unwanted sounds, which may ).  As there are only a finite number of ways to reduce unwanted noise when an inspection UAV is trying to analyze sound data of one or more components of another aircraft in flight, each leading to the same outcome (i.e. useful sound data), one of ordinary skill in the art at the time of filing would find that it would be obvious to try any one or more of these finite number of methods for eliminating the unwanted noise, such as substituting the acoustic filter/-s and/or the boom of Loud with the process of turning off motors onboard the inspection UAV, in order to make sure the acoustic data is actually helpful (“raw acoustic data collected may not be of much use for acoustic analysis because it contains unnecessary sounds of, for example, a repair tool on the UAV, the UAV propulsion system, etc.”, Column 1 Lines 63-66).  It should be noted that according to MPEP 2144.06(II) ‘SUBSTITUTING EQUIVALENTS KNOWN FOR THE SAME PURPOSE’, “An express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982)”.

While not necessary for the above rejection but merely as an evidencing reference to support the above obviousness rationale (and/or alternatively, as a modifying reference, for the same reasons as presented in the above paragraph), Beckman describes that it is known that varying the speed of one or more motors in a UAV can reduce unwanted sounds (such as would be necessary to accomplish the task described above) (“This disclosure is directed to varying a speed of one or more motors in an unmanned aerial vehicle (UAV) to reduce unwanted sound (i.e., noise) of the UAV. A UAV may include motors coupled with propellers to provide lift and propulsion to the UAV in various stages of flight, such as while ascending, descending, hovering, or transiting. The motors and propellers may generate noise, which may include a number of noise components such as tonal noise (e.g., a whining noise such as a whistle of a kettle at full boil) and broadband noise (e.g., a complex mixture of sounds of different frequencies, such as the sound of ocean surf). By varying the controls to the motors, such as by varying the speed or revolutions per minute (RPM) of a motor during operation by providing random or pseudo-random ).

Claims 12-14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sidoti in view of Aalund et al. (US 10124893), herein “Aalund”.
Regarding Claims 12-13, Sidoti discloses the method as recited in claim 10, but Sidoti remains silent in that, but Aalund teaches:

wherein the sensor is capable of detecting vibrations and the component of the U-UAV produces vibrations during operation of the component (per Claim 12) / wherein the sensor is capable of detecting temperatures and the component of the U-UAV produces variations in temperature during operation of the component (per Claim 13) (“As the UAV performs operations during a stage of the mission plan, sensor data may be collected by sensors identified as being associated with subsystem(s) used to perform those operations. Although not an exhaustive list, the UAV may include sensors configured to collect data related to external forces, strain, structural integrity, vibration, temperature, humidity, electric current, voltage, rotations per minute (or other suitable rotation rate), imagery, or the like”, Column 2 Lines 42-50).  It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the method of Sidoti with the use of additional sensors such as those that can detect vibrations and/or detect temperature variations, as taught by Aalund, in order to provide additional non-imagery data that may also be useful within a data analysis when a UAV is in a monitoring/inspecting mode.

Regarding Claim 14, Sidoti discloses the method as recited in claim 6, but Sidoti remains silent in that, but Aalund teaches:

wherein the I-UAV sensor model maps capabilities of the sensor in terms of what the sensor is able to detect (“Sensor data collected from sensors on the UAV may be provided as input for a predictive model associated with a particular subsystem. The predictive model may output a failure prediction indicating a likelihood, and in some cases, a time by which failure of the subsystem is predicted to occur given the sensor data”, Abstract, “various operations may also include managing other components and subsystems of the UAV 200, such as a sensor system 201… sensor system 201 may include accelerometer(s), gyroscope(s), thermostat(s), vibration sensor(s), stress gauge(s), strain gauge(s), structural integrity  At least some of the sensors of the sensor system 201 may be configured to collect sensor data pertaining to a particular subsystem of the UAV 200”, Column 8 Lines 34-36/46-52 and Column 9 Lines 4-7).  It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the method of Sidoti to further map sensor/subsystem capabilities with a sensor model, as taught by Aalund, in order to predict when specific sensor/subsystems of the U-UAV will fail and no longer be able to function properly (and/or no longer be able detect what they normally would detect when not in a failed state).

Regarding Claim 20, Sidoti discloses the system as recited in claim 15, and Sidoti further discloses:

wherein the U-UAV acquires the flight data during operation of the U-UAV (“The agricultural aircraft communicates its instrumentation and sensor data to aerial application manager 218”, Paragraph 35).

Sidoti remains silent in that, but Aalund teaches:  wherein the U-UAV comprises a health management system (“Techniques are described for assessing the health of an unmanned vehicle such as an unmanned aerial vehicle (UAV). In some embodiments, sensors corresponding to subsystems of the UAV may be utilized to assess the health of a particular subsystem”, Abstract).  It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the system of Sidoti with a health management system of the U-UAV that acquires flight data during operation, as taught by Aalund, in order to enable not only the monitoring of the quality of the task being completed by the U-UAV but to also monitor the health of the components of the U-UAV.

Conclusion
The Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the Applicant.  Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested of the Applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.  
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, and may be found on an accompanying PTO-892, when applicable.  When a PTO-892 exists, all cited references have either (a) been utilized in the above rejections for their specific teachings (wherein relevant teachings are cited to within the prior art rejections above in specific association with the limitation/-s that they disclose, teach, suggest, or render obvious), (b) have significant relevance to the application as a whole (analogous art), or (c) have significant relevance to one or more specific limitation/-s within the claims.  If a cited reference does not pre-date the effective filing date of the instant application, despite not being “prior” art, it still represents a current state of the art that may be found useful to the Applicant.  Currently, it is the Office’s belief that the reason/-s for why a particular reference has been included in any past or current PTO-892 is self-evident; however, if Applicant cannot determine why any one or more reference/-s has/have been included on a PTO-892, upon request from the Applicant, the Examiner can provide an explanation within a future Office action and/or during a future interview.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS E WORDEN whose telephone number is 571-272-4876.  The examiner can normally be reached between 1000-1700hrs, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on 571-270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 




/THOMAS E WORDEN/Primary Examiner, Art Unit 3663